UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 3, 2016 ESSA BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 001-33384 20-8023072 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 200 Palmer Street, Stroudsburg, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(570) 421-0531 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On March 3, 2016, the 2016 Annual Meeting of Stockholders of ESSA Bancorp, Inc. (the “Company”) was held at Northampton Community College, Monroe Campus, Tannersville, Pennsylvania 18372 at 11:00 a.m., local time (the “2016 Annual Meeting”).The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on January 26, 2016. As of the close of business of January 14, 2016, the record date for the Annual Meeting, there was a total of 11,330,544 shares of Company common stock outstanding. The voting results for each proposal, including the votes “FOR” and “AGAINST” or “WITHHELD”, and any abstentions or broker non-votes, are described below. Abstentions and broker non-votes (if applicable) were counted for the purpose of determining whether a quorum was present but were not treated as votes cast. Therefore, abstentions and broker non-votes (if applicable) did not have the effect of a vote “FOR” or “AGAINST” any of the proposals presented at the Annual Meeting and were not counted in determining the number of votes required for approval of each proposal. All proposals were approved and the final results of the shareholder votes are shown below. There was no other business transacted at the Annual Meeting. Proposal 1 – Election of Directors The shareholders elected each director nominated to serve for a term of three years. For Withheld Broker non-votes Gary S. Olson William A. Viechnicki Proposal 2 – Approval of the ESSA Bancorp, Inc. 2016 Equity Incentive Plan The shareholders approved the ESSA Bancorp, Inc. 2016 Equity Incentive Plan. For Against Abstain Broker non-votes Proposal 3 – Ratification of Appointment of Independent Registered Public Accounting Firm The shareholders approved the ratification of S.R. Snodgrass, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2016. For Against Abstain Broker non-votes - Proposal 4 – A non-binding proposal to give advisory approval of the Company’s executive compensation as described in the proxy statement The shareholders approved the proposal regarding the compensation of the named executive officers as disclosed in the proxy statement as follows: For Against Abstain Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ESSA BANCORP, INC. DATE: March 7, 2016 By: /s/ Gary S. Olson Gary S. Olson President and Chief Executive Officer
